Plaintiff in error was convicted in the county court of Johnston county, at the January, 1911, term, on a charge of unlawfully conveying liquors, and was sentenced to pay a fine of fifty dollars and be confined in the county jail for a period of thirty days. Under the statute plaintiff in error had 60 days from the date judgment was rendered to file his appeal in this court, no order having been made extending the time. The appeal was filed in this court on the 20th day of June, many days after time had expired within which the appeal could be filed under the law. This court is without jurisdiction to review the errors complained of, and can only dismiss the appeal. Counsel should see that their appeals are perfected in this court in order that the rights of their clients may be properly preserved. Let the appeal be dismissed, on motion of the Attorney General. *Page 730